IN THE SUPREME COURT OF IOWA
                              No. 14–0178

                           Filed May 29, 2015

                         Amended July 30, 2015

DANNY HOMAN, STEVEN J. SODDERS, JACK HATCH, PAT MURPHY,
and MARK SMITH,

      Appellees,

vs.

TERRY BRANSTAD, Governor, State of Iowa, and CHARLES M.
PALMER, Director, Iowa Department of Human Services,

      Appellants.



      Appeal from the Iowa District Court for Polk County, Scott D.

Rosenberg, Judge.



      The Governor and the director of the department of human

services appeal from the district court’s grant of a temporary injunction

prohibiting them from closing the Iowa Juvenile Home. REVERSED AND

REMANDED WITH INSTRUCTIONS.



      Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Solicitor

General, Meghan L. Gavin and Timothy L. Vavricek (until withdrawal),

Assistant Attorneys General, for appellants.



      Mark T. Hedberg, Nathaniel R. Boulton, and Sarah M. Wolfe of

Hedberg & Boulton, P.C., Des Moines, for appellees.
                                       2

MANSFIELD, Justice.

         During the 2013 legislative session, the Iowa General Assembly

appropriated funds for the operation of the Iowa Juvenile Home (IJH) in

Toledo for the 2014 fiscal year (July 1, 2013 to June 30, 2014).

Approximately five months into that fiscal year, the Iowa Department of

Human Services (DHS) decided to close the home and find alternative,

judicially approved placements for the twenty-one girls who resided

there.

         Two state senators, two state representatives, and the president of

the labor organization representing employees at the IJH filed suit

against the Governor and the director of DHS. In addition to other relief,

the plaintiffs sought a determination that the defendants’ refusal to

spend      appropriated   funds   to   continue    operating   the   IJH   was

unconstitutional. Agreeing with the plaintiffs, the district court entered a

temporary injunction preventing closure of the IJH.

         The Governor and the DHS director sought interlocutory review of

this injunction.     We granted their request and stayed the injunction

pending appeal.       Meanwhile, the general assembly declined to fund

ongoing operations of the IJH for the 2015 fiscal year (July 1, 2014 to

June 30, 2015).

         The Governor and the DHS director raise several arguments as to

why the injunction was wrongly entered.           The plaintiffs, on the other

hand, contend the injunction was properly granted. We decline to reach

either side’s arguments. Instead, we determine the case is moot because

the legislature is no longer appropriating funds for the operation of the

IJH.     Accordingly, we reverse the judgment of the district court and

remand with instructions to dismiss the case as moot.
                                                3

      I. Background Facts and Proceedings.

      On June 20, 2013, subject to exceptions not relevant here, the

Governor approved an act of the general assembly appropriating funds

for health and human services for the 2014 fiscal year running from July

1, 2013 to June 30, 2014. See 2013 Iowa Acts ch. 138. Section 17 of

the act included, in part, an appropriation to DHS for the continued

operation of the IJH:

            Sec. 17. JUVENILE INSTITUTIONS.            There is
      appropriated from the general fund of the state to the
      department of human services for the fiscal year beginning
      July 1, 2013, and ending June 30, 2014, the following
      amounts, or so much thereof as is necessary, to be used for
      the purposes designated:

            1. For operation of the Iowa juvenile home at Toledo
      and for salaries, support, maintenance, and miscellaneous
      purposes, and for not more than the following full-time
      equivalent positions:

      ............................... $                              8,859,355

      . . . . . . . . . . . . . . . . . . . . . . . . . . . . FTEs   114.00

Id. ch. 138, § 17.

      On August 20, 2013, responding to reports of improper use of

seclusion and restraint at the IJH, the Governor issued Executive

Order 82, which created the Iowa Juvenile Home Protection Task Force.

See Exec. Order No. 82 (2013), available at https://governor.iowa.gov/

sites/default/files/documents/Executive-Order-82.pdf.                   The executive

order noted, among other things, that “protecting the health, safety and

welfare of Iowa’s children is of the utmost importance,” and “all Iowa

children deserve the best care and education we can provide.” Id. The

executive order directed DHS to conduct “trauma-informed care training”

for IJH staff within thirty days.              Id.    In addition, the executive order

charged the task force with the following responsibilities:
                                            4
               a. Make recommendations about how to improve
               services for [IJH] residents;
               b. Review incident data to ensure a high-level of care
               is delivered at the Iowa Juvenile Home;
               c. Recommend a strategy for the permanent
               elimination of seclusion rooms outside the cottage
               setting;
               d. Recommend a strategy outlining the transition of
               the Iowa Juvenile Home’s education plan from being
               managed from the Department of Human Services to
               Area Education Agency 267; and
               e. Reach other goals and objectives as requested by
               the Office of the Governor.

Id. The task force was directed to “report its findings and make them

available to the public no later than October 15, 2013.” Id.

       Despite this tight time schedule, the IJH task force issued its

report to the Governor on October 9. 1             Iowa Juvenile Home Protection

Task Force, Report of the Iowa Juvenile Home Protection Task Force

(Oct. 9,    2013),      available      at    https://dhs.iowa.gov/sites/default/

files/Report%20of%20the%20Iowa%20Juvenile%20Home%20Protection

%20Task%20Force.pdf.            The task force stated it had undertaken its

investigation “with one over-riding goal: to make recommendations

guided solely by the best interests of Iowa’s youth.” Id. (cover letter). The

task force made several findings. Among other things, it criticized the

housing of two separate populations of girls at the IJH—namely, girls

who had been adjudicated delinquent and girls who had been

adjudicated children in need of assistance (CINA). Id. at 2.                   Also, the

task force found the IJH’s physical plant “is, in many respects, outdated

and unsuitable for the use to which the IJH is put.” Id. Additionally, it

noted that the IJH’s control rooms “have an extreme ‘prison-like’



        1The plaintiffs cited and discussed the IJH task force report in their petition but

did not attach a copy. We take judicial notice of the report’s actual contents. See King
v. State, 818 N.W.2d 1, 6 & n.1 (Iowa 2012) (taking judicial notice of reports and studies
referenced in the plaintiffs’ petition and citing authority for doing so).
                                       5

appearance and contribute to the creation of the ‘corrections culture’

that was prevalent at the [IJH] in the past.” Id. The report also observed

that private placements could enable the CINA youth to benefit from

federal funding and would allow both the CINA youth and the delinquent

youth to receive additional services upon reaching eighteen years of age.

Id. at 4.

       The task force then made a series of recommendations based on

“the best interests of the youth.” Id. at 4–7. Among other things, the

task force advised that CINA girls no longer be admitted to the IJH. Id.

at 6. Further, it recommended that if delinquent girls are to be placed at

the IJH, “the cottages currently on the campus should be replaced with

living units that are designed per current standards . . . and with

seclusion rooms in the living units themselves.” Id. at 5.

       Thus, the task force did not specifically recommend the closure of

the IJH, but did recommend that the IJH stop admitting CINA girls and

that the existing residences for delinquent girls be replaced if the IJH

continued to serve delinquent girls.

       Two months later, on December 9, the director of DHS announced

his decision to find alternative placements for IJH residents and to

shutter the IJH.     The director stated his decision was “based on

recommendations from the Iowa Juvenile Home Protection Task Force.”

The director’s announcement pointed out that the IJH currently served a

total of twenty-one girls, including eleven delinquent girls, nine girls who

had been adjudicated CINA, and one girl who was being evaluated.

       The director further observed that while “[n]ew methods of de-

escalating behavior [had] resulted in a 93 percent reduction in the use of

seclusion measures” at the IJH, it would be preferable to work with other

facilities and community-based providers “who can offer a variety of
                                     6

services and supports which would not be available on the Toledo

campus if it were serving only a very small number of delinquent girls.”

(internal quotation marks omitted). The director offered his view that the

girls currently in the IJH “will be served most successfully through court-

approved alternative placements.” (internal quotation marks omitted).

The director added that employee layoffs at the IJH would occur effective

January 16, 2014.

      On January 2, AFSCME Iowa Council 61 President Danny Homan,

Senator Steven J. Sodders, Senator Jack Hatch, Representative Pat

Murphy, and Representative Mark Smith filed this action in Polk County

District Court against the Governor and the DHS director. AFSCME Iowa

Council 61 is the state branch of the American Federation of State,

County, and Municipal Employees and represents public employees in

Iowa, including the staff at the IJH. Sodders, Hatch, Murphy, and Smith

were members of the Iowa General Assembly when the suit was filed.

      The petition alleged that the Governor’s decision disallowing the

spending of the $8,859,355 that had been legally appropriated to the

operation of the IJH for fiscal year 2014 exceeded his constitutional

authority. The plaintiffs also alleged that the defendants had exceeded

the recommendations of the task force, which they contended “at no

point suggested the closing of the Iowa Juvenile Home at Toledo.” The

plaintiffs did not allege that any provision of Iowa law apart from the

2014 appropriation required the defendants to keep the IJH open.

      The plaintiffs sought (1) a declaration that the “refusal to allow the

spending   of   funds   appropriated     .   .   .   is   an   unconstitutional

impoundment,” (2) an injunction preventing the closure of the IJH, and

(3) a writ of mandamus ordering the IJH to remain open.
                                      7

      On January 10, the plaintiffs filed an application for a temporary

injunction.   The application asserted the defendants’ impoundment of

appropriated funds would result in irreparable harm to the plaintiffs.

The plaintiffs sought a temporary injunction restraining the defendants

from closing the IJH.       An accompanying brief explained that the

defendants’ actions had violated article IV, section 9 of the Iowa

Constitution, which provides the Governor “shall take care that the laws

are faithfully executed.” Iowa Const. art. IV, § 9.

      The Governor and the DHS director moved to dismiss the petition

on January 21.     They asserted the plaintiffs lacked standing and had

failed to state a claim upon which relief could be granted.              The

defendants also resisted the application for temporary injunction,

arguing the plaintiffs had not met the standards for such an injunction

because “the language of the appropriation at issue, coupled with the

statutory discretion afforded the executive branch to manage the budget,

provides no legal basis upon which a court could determine that there

has been an [unconstitutional] impoundment of funds.” The defendants

also contended that the plaintiffs had not established irreparable harm.

      The plaintiffs, meanwhile, argued that plaintiff Homan had

standing as the president of the union representing bargaining-unit

employees at the IJH; that plaintiffs Sodders, Hatch, Murphy, and Smith

had standing as legislators; and that all five plaintiffs had standing as

residents, taxpayers, and citizens.       The plaintiffs also maintained that

the defendants’ actions amounted to an unconstitutional impoundment

of funds in violation of article IV, section 9 of the Iowa Constitution. A

supporting affidavit from Homan explained that the closure of the IJH

had adversely affected union members because it had resulted in job

losses.
                                       8

       A hearing on the motion to dismiss and the application for

temporary injunction took place on January 31. The plaintiffs did not

present any additional evidence at the hearing.              The defendants

introduced several exhibits, two of which were affidavits from DHS

officials.

       First, an affidavit from DHS’s chief financial officer stated that as

of January 8, the department had spent $3,675,150 of the $8,859,355

maximum appropriated for the IJH for the fiscal year ending on June 30.

The affidavit also indicated that for the remainder of the fiscal year, the

department would expend an estimated $2,297,187 “to pay for ongoing

maintenance and infrastructure support” at the home, despite the

decision to close it.

       Second, DHS also submitted an affidavit from its division

administrator for field operations. She stated that she was involved in

the placement recommendations for children who were relocated as a

result of the closing of the IJH.          She explained that juvenile court

approval was required before any placement recommendation was

implemented, and most of the children who had been housed at the IJH

were transferred to less restrictive levels of care.

       Lastly, the defendants offered several documents relating to the

collective bargaining relationship between AFSCME Iowa Council 61 and

DHS. These were a copy of the parties’ collective bargaining agreement;

the grievance filed by Homan with DHS over closure of the IJH; and a

memorandum of understanding between AFSCME Iowa Council 61,

DHS, and others concerning transfer rights for employees who had been

impacted by the layoffs resulting from the closure of IJH.

       The district court issued its ruling and order on February 5.      It

denied the defendants’ motion to dismiss and granted the plaintiffs’
                                     9

request for a temporary injunction.       As an initial matter, the court

concluded the plaintiffs had standing:

      Plaintiff Danny Homan is the President of the American
      Federation of State, County, and Municipal Employees
      (“AFSCME”) Iowa Council 61. . . . 93 members of the
      AFSCME Iowa Council 61 who worked at the Iowa Juvenile
      Home in Toledo were laid off following the closure of [the]
      facility. Therefore, the members have suffered an injury as a
      result of the Defendants’ actions, and Danny Homan has
      standing as the President of AFSCME Iowa Council 61 to
      represent their interests.

            . . . The Plaintiff legislators have alleged that the
      Defendants’ decision to close the facility frustrated legislative
      intent and constituted an impoundment of appropriated
      funds in violation of Article IV Section 9 of the Iowa
      Constitution (“He shall take care that the laws are faithfully
      executed.”). Therefore, the Plaintiff legislators have been
      injured by the Defendants’ actions, and have standing in this
      case to protect the effectiveness of their votes.

      On the merits, the court then determined a temporary injunction

was appropriate:

             The Court finds that the facts and circumstances of
      this case support the burden of proof required by the
      Plaintiffs seeking the preliminary injunction. First, Plaintiffs
      are entitled to relief because the actions of the Defendants
      constitute an act or omission that would greatly and
      irreparably injure the Plaintiffs. In addition, it appears the
      Defendants are threatening to do or have, in fact, already
      committed an act which violates the Plaintiffs’ rights: the
      ignoring or contravention of a duly enacted law of the Iowa
      Legislature.

      The court went on to state that it considered the case likely to

succeed on the merits because “the actions of the Defendants, and, in

particular, the Governor of the State of Iowa, allowing an appointee to

unilaterally frustrate and, in effect, change the laws as duly enacted by

the Iowa Legislature cannot be allowed.” It elaborated:

      If the Department of Human Services and the Toledo facility
      could operate with some amount less than the
      $8,859,355.00 appropriated, so be it.     But to totally
                                                10
       eliminate the operations of the Toledo Home under the guise
       of the language “or so much thereof as is necessary” is to
       essentially ignore the laws of the State of Iowa as enacted
       lawfully by the General Assembly and allows the Executive
       branch to unilaterally decide which laws it will obey and
       which laws it will not.

       We granted the defendants’ application for interlocutory appeal on

February 21. At the same time, we stayed the district court proceedings

and the temporary injunction.

       During the 2014 legislative session that ended May 2, the

legislature adopted and the Governor subsequently approved the

following appropriation for the IJH:

             Sec. 147.    JUVENILE INSTITUTIONS.         There is
       appropriated from the general fund of the state to the
       department of human services for the fiscal year beginning
       July 1, 2014, and ending June 30, 2015, the following
       amounts, or so much thereof as is necessary, to be used for
       the purposes designated:

               1. For operation of the costs of security, building and
       grounds maintenance, utilities, salary, and support for the
       facilities located at the Iowa juvenile home at Toledo and for
       salaries,     support,   maintenance,     and    miscellaneous
       purposes, and for not more than the following full-time
       equivalent positions:

       ............................... $                                4,429.678

                                                                        507,766

       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . FTEs   114.00

                                                                        2.00

2014 Iowa Acts ch. 1140, § 147. 2




        2The Governor line-item vetoed a proviso which stated, “The full-time equivalent

positions authorized by this subsection, as amended by this 2014 Act, are intended to be
filled by the maintenance staff persons performing such duties at the time the Iowa
juvenile home was closed in January 2014.” 2014 Iowa Acts ch. 1140, § 147.
                                          11

      II. Standard of Review.

      The parties disagree whether the plaintiffs have standing to sue.

Compare Godfrey v. State, 752 N.W.2d 413, 417, 423–24, 428 (Iowa

2008) (finding a citizen–taxpayer lacked standing to bring a claim that

the legislature’s enactment of a law violated the single-subject rule of the

Iowa Constitution), with Rants v. Vilsack, 684 N.W.2d 193, 198 (Iowa

2004) (indicating citizen–taxpayers had standing to challenge the

constitutionality of the Governor’s line-item vetoes).

      The parties also disagree on the merits—namely, whether the

Governor and the director of DHS could lawfully stop spending money to

operate the IJH. See Op. Iowa Att’y Gen. No. 80-8-8 (Aug. 11, 1980),

1980 WL 26040, at *6 (providing the attorney general’s views as to when

the   executive    withholding       of   funds     would     and    would     not     be

constitutional). Compare Felicetti v. Sec’y of Cmtys. & Dev., 438 N.E.2d
343, 344 (Mass. 1982) (finding executive impoundment of funds

unlawful), and Cnty. of Oneida v. Berle, 404 N.E.2d 133, 138 (N.Y. 1980)

(same), with Pennsylvania v. Lynn, 501 F.2d 848, 851, 854–56 (D.C. Cir.

1974) (upholding the executive’s decision not to spend appropriated

funds), and N.H. Health Care Ass’n v. Governor, 13 A.3d 145, 157–58

(N.H. 2011) (upholding the Governor’s decision to spend less than the

amount that had been appropriated). 3

      We review questions of standing for correction of errors at law.

Godfrey, 752 N.W.2d at 417.           We review claims of state constitutional

violations de novo. Id. Review of the issuance of a temporary injunction

is for an abuse of discretion. State v. Krogmann, 804 N.W.2d 518, 523

(Iowa 2011).


      3Much   of this caselaw was discussed in the district court’s thorough ruling.
                                    12

      Here, however, we confront a threshold question—whether the

litigation is now moot because, in the 2014 legislative session, the

legislature ended appropriations for the operation of the IJH. “It is our

duty on our own motion to refrain from determining moot questions.”

Albia Light & Ry. Co. v. Gold Goose Coal & Mining Co., 176 N.W. 722, 723

(Iowa 1920), aff’d on reh’g, 192 Iowa 869, 185 N.W. 571 (1921).

      III. Mootness.

      Courts exist to decide cases, not academic questions of law. For

this reason, a court will generally decline to hear a case when, because of

changed circumstances, the court’s decision will no longer matter. This

is known as the doctrine of mootness.

      “A case is moot if it no longer presents a justiciable controversy

because the issues involved are academic or nonexistent.” Iowa Bankers

Ass’n v. Iowa Credit Union Dep’t, 335 N.W.2d 439, 442 (Iowa 1983). In

Iowa Bankers Association, we dismissed as moot the portion of an appeal

that challenged certain administrative rules. Id. During the pendency of

the appeal, the general assembly had passed legislation directing the

agency to issue new rules, and the challenged rules had been rescinded.

Id.

      “Our test is whether an opinion would be of force and effect with

regard to the underlying controversy.”    Women Aware v. Reagen, 331
N.W.2d 88, 92 (Iowa 1983).        In Women Aware, a case with some

similarities to the one at hand, the legislature had enacted the following

provision as part of a two-year appropriation:

      It is the intent of the general assembly that the schedule of
      living costs and the payment for persons on the aid to
      dependent children program shall be increased for all family
      sizes by six percent commencing October 1, 1979 and by an
      additional six percent commencing October 1, 1980.
                                       13

Id. at 90 (quoting 1979 Iowa Acts ch. 8, § 10(1)). However, in response to

a budget shortfall, the department of social services indefinitely deferred

the six percent increase that was to begin October 1, 1980. Id. at 89.

Plaintiffs sought administrative and judicial relief on the ground that the

department’s action violated the separation of powers, and was ultra

vires, unreasonable, arbitrary, and capricious.     Id. at 90.   The district

court denied relief, and plaintiffs appealed. Id.

        Meanwhile, though, the legislature retroactively amended the

appropriation to delete the six percent increase beginning October 1,

1980.     Id.    We found the case moot, reasoning, “The legislature’s

retroactive repeal of the original statute providing for the benefit increase

precludes recovery by petitioners and obviates any necessity to resolve

the other issues raised.” Id. at 93.

        In Wengert v. Branstad, the plaintiffs challenged a line-item veto

striking the words “minimum security” from certain appropriations. 474
N.W.2d 576, 577 (Iowa 1991). The Governor initially fought the lawsuit,

but ultimately agreed to a decree that enjoined him from spending the

appropriated money for any purpose other than minimum-security

facilities. Id. We determined that the trial court had properly decided

the case was moot. Id. at 579. As we put it,

        Our lawgiving function is carefully designed to be an
        appendage to our task of resolving disputes. When a dispute
        ends, the lawgiving function ordinarily vanishes because it is
        axiomatic that we ordinarily do not answer academic or moot
        questions. We certainly should not go out of our way to
        answer a purely moot question because of its possible
        political significance.     We regularly decline to address
        constitutional questions unless their answers are necessary
        to dispose of the case. . . .

                ....

              A pronouncement on the merits of plaintiffs’ challenge
        in this case would cast no light, would in no way expand,
                                           14
       develop, or refine the understanding of the governor’s veto
       authority. It would serve only to state officially who was
       right and who was wrong. The governor’s consent to expend
       the appropriated funds in accordance with the demands in
       plaintiffs’ petition ended all practical aspects of the dispute.
       This rendered plaintiffs’ challenge academic. The trial court
       was correct in so holding.

Id. at 578–79 (citation omitted).
       We believe this case is likewise moot. The plaintiffs did not seek

any monetary relief, only a declaratory judgment and a court order

barring the closure of the IJH. During the 2014 legislative session, the

legislature decided to close the IJH.              See 2014 Iowa Acts ch. 1140,

§ 147. 4 Our resolution of the present case will not affect that outcome.
       One of our neighboring state supreme courts has applied the

mootness doctrine to an impoundment case. W. Side Org. Health Servs.

Corp. v. Thompson, 404 N.E.2d 208, 209–10 (Ill. 1980). In that case, the

Illinois legislature had appropriated money for drug-abuse treatment

services. Id. at 209. The Governor, citing budgetary concerns, ordered

part of the funds to be withheld.            Id.   The plaintiffs sued to force the

Governor to expend the full appropriation.                 Id.   State law, however,

provided that all appropriations automatically lapsed no later than three



       4The   appropriations act for the 2015 fiscal year set a greatly reduced budget for
the IJH—covering only preservation and protection of the building and grounds. See
2014 Iowa Acts ch. 1140, § 147 (stating the diminished budget of $507,766 was for “the
costs of security, building and grounds maintenance, utilities, salary, and support for
the facilities”). Thus, an injunction to keep the IJH open and operating—even if
supported by the 2014 fiscal year appropriation, which has now expired—would be
contrary to the 2015 fiscal year appropriation. As noted, the plaintiffs do not allege that
any provision of law, other than the now-expired 2014 appropriation, required the
continued operation of the IJH.
       Although the appropriation for the 2015 fiscal year had not yet occurred at the
time the district court granted the temporary injunction, we are permitted to consider
matters that have transpired during the appeal for the purpose of determining whether
a matter is moot. See Iowa Mut. Ins. Co. v. McCarthy, 572 N.W.2d 537, 539 n.1 (Iowa
1997). Additionally, courts may take judicial notice of legislative proceedings. See
Socony Vacuum Oil Co. v. State, 170 N.W.2d 378, 382 (Iowa 1969).
                                    15

months after the end of the fiscal year.      Id. at 209–10.    Despite the

expiration of this time period, the intermediate appellate court reached

the merits and found the Governor lacked authority to impound the

funds. Id. at 209. The Illinois Supreme Court reversed on the ground

the case had become moot. Id. at 211. That court observed,

       [W]here no actual rights or interests of the parties remain or
       where events occur which render it impossible for the
       reviewing court to grant effectual relief to either party, the
       issues raised by the litigation should not be resolved merely
       to establish a precedent or to govern potential future cases.

Id. at 210.

       Notwithstanding the Illinois Supreme Court’s decision, there is

some federal appellate authority that courts have “the power to order

that [appropriated] funds be held available beyond their statutory lapse

date if equity so requires.” Rochester Pure Waters Dist. v. EPA, 960 F.2d
180, 184 (D.C. Cir. 1992) (internal quotation marks omitted).

       Budget authority lapse provisions impose deadlines that
       require agencies to obligate funds within a specified period.
       That period may be extended in the rare circumstance where
       the extension will serve the interests of justice and the ends
       Congress sought to bring about.

Id. But federal courts do not have authority to restore an appropriation

that Congress has elected to rescind. See id. at 185. Thus, in Rochester

Pure Waters District, the United States Court of Appeals for the District of

Columbia reversed an injunction entered by the lower court, holding “the

budgetary lapse cases do not control a situation in which Congress

rescinds appropriations with full knowledge of pending claims.”         Id. at

186.

       Previously, in Iowa, we have not extended the expiration date of an

appropriation on equitable grounds when there is a pending lawsuit

between the legislative branch and the executive branch concerning that
                                        16

appropriation. See Colton v. Branstad, 372 N.W.2d 184, 187 (Iowa 1985)

(indicating   a    line-item   veto   controversy   became   moot   when    the

appropriation expired at the end of the fiscal year); Rush v. Ray, 332
N.W.2d 325, 326 (Iowa 1983) (same). But even if we determined we had

that authority, the principles of Rochester Pure Waters District would

govern here. The judicial branch does not have authority to order state

officials to keep the IJH open based on a prior fiscal 2014 appropriation

when the legislative branch expressly decided not to appropriate funds

for the facility’s operation in fiscal 2015. Otherwise stated, this case is

definitely moot.

      Even if a case is moot, we may nonetheless choose to decide it

under certain circumstances. The potentially relevant exception here is

the so-called public-importance exception: “An exception to the general

rule [against deciding moot cases] exists where matters of public

importance are presented and the problem is likely to recur.”              In re

Guardianship of Kennedy, 845 N.W.2d 707, 711 (Iowa 2014) (internal

quotation marks omitted).         We consider four factors in determining

whether we should exercise our discretion to decide a moot action under

this exception:

      “(1) the private or public nature of the issue; (2) the
      desirability of an authoritative adjudication to guide public
      officials in their future conduct; (3) the likelihood of the
      recurrence of the issue; and (4) the likelihood the issue will
      recur yet evade appellate review.”

Maghee v. State, 773 N.W.2d 228, 234 (Iowa 2009) (quoting State v.

Hernandez-Lopez, 639 N.W.2d 226, 234 (Iowa 2002)).

      For example, we exercised our discretion to decide an otherwise

moot case under the public-importance exception in Maghee. Id. at 235.

In that case, the petitioner had filed an application for postconviction
                                    17

relief challenging the revocation of his work release, but had died while

the case was on appeal. Id. at 230–31. We noted the petitioner’s death

rendered the case moot, but nevertheless decided to reach the merits of

the appeal based on the public-importance exception.       See id. at 235.

We concluded the exception was warranted under the four-prong test set

forth above:

      [T]he present appeal presents an issue of general
      applicability that is likely to reoccur.       Prisoners are
      transferred in and out of work release every day, and
      challenges to such transfers inevitably arise. Certainly, it is
      desirable to have an authoritative adjudication as to whether
      such challenges should be pursued as judicial review of
      agency action under chapter 17A or by filing a
      postconviction-relief action under chapter 822.        Public
      officials as well as prisoners would benefit from such
      guidance. In addition, due to the effect of earned-time
      credits, work release, and parole, it is likely many actions
      similar to the one brought by Maghee could be rendered
      moot by the inmate’s release prior to the resolution of an
      appeal . . . .

Id.

      In Guardianship of Kennedy, we also found the public-importance

exception applied. 845 N.W.2d at 711. There, both parties urged us to

decide whether sterilization of a male ward required advance court
approval, even though the sterilization had already occurred. Id. at 710–

11.   We found the issue was likely to recur.    Id. at 711.   In addition,

while it might be possible for the issue to reach an appellate court in a

future nonmoot case, the circumstances would be “less than ideal.” Id.

Either the ward would suffer prolonged uncertainty while the case was

being decided or he would already have been sterilized and would be

seeking only collateral relief. Id.; see also In re B.B., 826 N.W.2d 425,

428–29 (Iowa 2013) (“[O]ne exception [to the mootness rule] permits
                                        18

appellate review of otherwise moot issues when the issue is one of broad

public importance likely to recur.”).

      In Hernandez-Lopez, we were confronted with both facial and as-

applied challenges to the Iowa statute that allows material witnesses to

be held pending trial. 639 N.W.2d at 232. The State sought to dismiss

the entire appeal as moot because the witnesses were no longer in state

custody.   Id. at 233.   We applied the public-importance exception in

order to hear the defendants’ facial challenge to the statute, explaining:

      Our appellate courts have not yet interpreted section 804.11,
      and a decision would provide guidance to law enforcement
      personnel and judicial officers faced with similar situations
      in the future. It is a virtual certainty that another individual
      will be arrested under this statute. Most importantly, we
      believe this is a case capable of repetition, yet evading
      appellate review. Considering the time for processing an
      appeal, in addition to the relatively short duration of
      detentions under section 804.11, a detainee will often be
      released from custody before an appellate court can reach
      the issue.

Id. at 235 (citations omitted). At the same time, we declined to address

the defendants’ as-applied challenges that related to the specific

circumstances of their case. Id.

      Clearly, the issue raised by this case is one of public importance.
In another area involving the limits of executive branch authority,

namely, the line-item veto, we have on several occasions applied the

public-importance exception to mootness, deciding to hear cases even

after the term of the affected appropriations expired. Thus, in Rush, we

reversed a trial court’s dismissal of an action challenging a line-item

veto, reasoning that “the question should have been considered under

the public interest exception.” 332 N.W.2d at 327.      There we

emphasized, “[I]t seems probable that the vetoed language, or language

calling for the suspension of the operation of some other statute, might
                                     19

be similarly placed in another appropriations bill.” Id.; see also Junkins

v. Branstad, 421 N.W.2d 130, 134 (Iowa 1988) (finding a line-item veto

case not moot but also disagreeing with the district court’s determination

that the public-interest exception did not apply); Colton, 372 N.W.2d at

187 (applying the public-importance exception to mootness in a line-item

veto case). But see Wengert, 474 N.W.2d at 578–79 (declining to decide a

moot line-item-veto case under the public-importance exception).

      Yet this case is different. We have seen line-item-veto cases with

some regularity since the Governor was given line-item veto authority by

a 1968 constitutional amendment.       See Iowa Const. art. III, § 16; see

also, e.g., Homan v. Branstad, 812 N.W.2d 623, 629–30 (Iowa 2012)

(citing cases). By contrast, a computer-aided review of this court’s 175

years of caselaw does not reveal any previous case where we were called

upon to interpret article IV, section 9 of the Iowa Constitution—let alone

decide the constitutionality of an impoundment. We are not persuaded

that the question of the Governor’s impoundment authority will recur

any time soon.

      If it does recur, it is likely to be framed somewhat differently.

Some of the defendants’ arguments in this case focus on the specific

language used in the 2014 appropriation—“or so much thereof as is

necessary.” 2013 Iowa Acts ch. 138, § 17. Additionally, the defendants

maintain they are obligated here to follow directives in Iowa Code chapter

232. See, e.g., Iowa Code § 232.1 (2013) (“When a child is removed from

the control of the child’s parents, the court shall secure for the child care

as nearly as possible equivalent to that which should have been given by

the parents.”); id. § 232.52(1) (requiring for delinquent youth “the least

restrictive dispositional order appropriate in view of the seriousness of

the delinquent act”); id. § 232.102(7) (requiring the disposition for CINA
                                    20

youth to “serve the best interests of the child”). Both sides invoke the

report of the IJH task force. We are not saying these arguments are or

are not valid grounds for closing the IJH, just that they might make it

difficult to draw lessons from a decision on the merits of this case, if we

were to render such a decision.

      Perhaps most importantly, the general assembly clearly could have

kept this case alive if it had appropriated funds for the continued

operation of the IJH during the 2014 legislative session (and if necessary,

overridden the Governor’s veto). Instead, the legislative branch, in effect,

acquiesced in the executive branch’s action while the case was pending.

Cf. Belfanti v. Casey, 596 A.2d 298, 302 (Pa. Commw. Ct. 1991) (finding

no impoundment of funds where the Governor closed a state hospital

and the legislature thereafter appropriated no funds for its continued

operation). In a sense, this case presents the other side of the coin from

Wengert, where the Governor effectively backed down from his previous

line-item veto while the case was pending, and on that basis we declined

to hear the case. Cf. 474 N.W.2d at 577, 579.

      We recognize the decision to close the IJH was a controversial one,

with effects not only on the youth who lived there but also on the

individuals in Toledo and surrounding communities who worked there.

Yet we owe great respect to the two other coequal branches of

government. Part of that respect involves not telling them what they can

and cannot do unless the answer is likely to matter in this or a future

case. For all the reasons stated, we conclude the temporary injunction

should be vacated and the underlying action dismissed as moot. See,

e.g., Douglass v. Iowa City, 218 N.W.2d 908, 914 (Iowa 1974) (finding an

injunction “unwarranted insofar as it is based on” a moot ground).
                                    21

      IV. Conclusion.

      For the reasons stated, we determine that this action is moot and

that the public-importance exception does not justify our hearing an

otherwise moot case. We reverse and remand to the district court with

instructions to dismiss the case. Costs on appeal are taxed one-half to

the plaintiffs and one-half to the defendants.

      REVERSED AND REMANDED WITH INSTRUCTIONS.